EXHIBIT 10.1


EXECUTIVE EMPLOYMENT AGREEMENT


THIS AGREEMENT is made as of this 30th day of November, 2006 by and between
Whirlaway Corporation, an Ohio Corporation with its principal place of business
in Wellington, Ohio (the “Company”), and Thomas G. Zupan (the “Executive”).


WITNESSETH:


WHEREAS, the Company recognizes the value of the Executive’s experience and
expertise and desires to continue in its employment of the Executive as
Vice-President of the Company; and


WHEREAS, the Executive wishes to continue to be employed by the Company in such
capacity; and


WHEREAS, the Company and the Executive mutually desire that their employment
relationship be set forth under the terms of this written Employment Agreement;


NOW, THEREFORE, in consideration of the foregoing and of the promises, covenants
and mutual agreements set forth below, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto do hereby agree as follows:



1.  
Employment. The Company agrees to continue to employ the Executive, and the
Executive agrees to continue to be employed by the Company, on the terms and
conditions set forth herein. The Company reserves the right to terminate the
Executive at any time, subject to the Company’s obligation to pay the Executive
compensation as otherwise provided for herein.




2.  
Term. This Agreement is effective as of November 30, 2006 (the “Commencement
Date”) and shall continue until the second anniversary of the Commencement Date,
unless further extended or sooner terminated as hereinafter provided. On the
second anniversary of the Commencement Date and on the anniversary of the
Commencement Date in each year thereafter, the term of the Executive’s
employment hereunder will be extended automatically by one (1) additional year,
unless at least 30 days prior to the date of such automatic extension the
Company shall have delivered to the Executive, or the Executive shall have
delivered to the Company, written notice that the term of the Executive’s
employment hereunder shall not be extended.




3.  
Position and Duties. The Executive shall serve as Vice-President of the Company
with responsibilities and authority as may from time to time be assigned by the
President or the Board of Directors of the Company. The Executive agrees to
perform faithfully and industriously all duties the Company may assign to him.
The Executive shall devote all of his working time and efforts to the business
affairs of the Company, to the exclusion of all other employment or business
interests other than passive personal investments, charitable, religious or
civic activities. The Executive may not engage, directly or indirectly, in any
other business or businesses, whether or not similar to that of the Company,
except with the consent of the Board of Directors of the Company.



1

--------------------------------------------------------------------------------



4.  
Compensation and Benefits. In consideration of the Executive’s performance of
his duties hereunder, the Company shall provide the Executive with the following
compensation and benefits during the term of his employment hereunder.




(a)  
Base Salary. The Company shall pay to the Executive an aggregate base salary
(“Base Salary”) at a rate of One-Hundred Eighty Thousand Dollars ($180,000) per
annum, payable in accordance with the Company’s normal payroll practices. The
Executive’s Base Salary may be adjusted from time to time by the Board of
Directors in accordance with the normal business practices of the Company.




(b)  
Bonus. The Executive will be eligible for an annual bonus in accordance with the
Company’s annual incentive policy for executive employees.




(c)  
Expenses. The Company, as applicable, shall promptly reimburse the Executive for
all reasonable out-of-pocket expenses incurred by the Executive in his
performance of services hereunder, including all expenses of travel and
entertainment, provided that such expenses are incurred, accounted for and
documented in accordance with the Company’s regular policies. The Company
reserves the right to establish limits on the types or amounts of business
expenses that the Executive may incur.




(d)  
Employee Benefits. The Executive shall be entitled to participate in all Company
employee benefit plans for which the Executive is eligible, subject to the rules
and regulations applicable thereto, which were in effect on the date hereof
(including, but not limited to, life, disability, and health insurance plans and
programs and savings plans and programs) as such plans may continue or be
altered by the Board of Directors of the Company from time to time at the
Board’s discretion.




(e)  
Vacation and Other Absences. The Executive shall receive reasonable and
customary vacation in each calendar year during the term of this Agreement, in
accordance with the Company's present policies. The Executive shall also receive
paid absences for holidays or illnesses in accordance with the Company's
applicable plans, policies or provisions.




(f)  
Stock Options. Effective as of December 1, 2006 (the “Date of Grant”), the
Company’s parent company, NN, Inc., will grant the Executive the option (the
“Option”) to purchase an aggregate of 9,000 shares of NN. Inc. common stock at
an option price equal to the closing price of NN, Inc.’s common stock as
reported on the Nasdaq National Market on December 1, 2006 pursuant to NN.
Inc.’s standard form of Stock Option Agreement which will provide for the Option
to become exercisable for 3000 of the shares on the first anniversary of the
Date of Grant and will become exercisable for 3000 additional shares on each
succeeding anniversary date until fully exercisable.




5.  
Termination. Except for the provisions of Paragraphs 7, 8, 9, 10, and 11, which
shall continue in full force and effect, this Agreement shall terminate upon the
first to occur of the following:



2

--------------------------------------------------------------------------------



(a)  
The death of the Executive;




(b)  
The permanent Disability of the Executive, as defined in Paragraph 6(a)(iii);




(c)  
The Executive’s Separation From Service by the Company for “Cause" as defined in
Paragraph 6(a)(i);




(d)  
The Executive’s Separation From Service by the Company without Cause;




(e)  
The Executive’s Separation From Service with "Good Reason" as defined in
Paragraph 6(a)(ii);




(f)  
The Executive’s Separation From Service without Good Reason, provided that the
Executive shall provide a Notice of Termination in accordance with Paragraph
6(a)(iv). Upon receipt of notice of such Notice of Termination given by the
Executive, the Company reserves the right to terminate the Executive's
employment, effective immediately; or



(g) Upon written notice as provided in Paragraph 2.



6.  
Compensation and Benefits in the Event of Termination or Separation From
Service. In the event of the Executive’s Separation From Service during the term
of this Agreement or any renewal thereof, compensation and benefits shall be
paid as set forth below. To be eligible for any payments under this Paragraph 6,
Executive must (i) execute and deliver to Company a final and complete release
in a form that is acceptable and approved by the Company, and (ii) in Company’s
good faith belief, be in full compliance with the provisions of Paragraphs 7
through 9 and 11 hereof at the time of any such payment.




(a)  
Definitions. For purposes of this Agreement, the following terms shall have the
meanings indicated:




(i)  
The term "Cause" shall include, but shall not be limited to the occurrence, in
the Company’s good faith belief, of any of the following: (A) the failure of the
Executive to perform the Executive's duties under this Agreement (other than as
a result of physical or mental illness or injury), which failure, if
correctable, and provided it does not constitute willful misconduct or gross
negligence described in Subsection (B) below, remains uncorrected for 10 days
following written notice to the Executive by the President or the Board of
Directors of the Company of such breach; (B) willful misconduct or gross
negligence by the Executive, in either case that the Company determines is
reasonably likely to undermine or harm the business or reputation of the
Company; (C) a material breach by the Executive of this Agreement which, if
correctable, remains uncorrected for 10 days following written notice to the
Executive by the President or the Board of Directors of the Company of such
breach; (D) the Executive is convicted or pleads no contest to a felony or any
other crime calling into question the Executive’s judgment, integrity or
truthfulness (whether or not in connection with the performance by the Executive
of his duties under this Agreement); (E) the Executive violates any applicable
local, state, or federal law relating to discrimination or harassment; (F) the
Executive violates the Company’s policies and/or practices applicable to
employees at the Executive’s level, including, but not limited to, its
employment policies and/or practices, including, but not limited to,
non-discrimination, anti-harassment, and non-retaliation policies and practices;
or (G) the Executive fails to comply with any oral or written request or
directive of Company; provided such request or directive is consistent with the
Executive’s duties and/or law.



3

--------------------------------------------------------------------------------



(ii)  
The term "Good Reason" shall mean any action by the Company that results in (A)
a significant and material diminution in the Executive's position, authority, or
responsibilities or (B) a decrease in salary or material change in employee
benefits or (C) a request to move the Executive’s principal place of employment
to another location more than 25 miles from the Executive’s current principal
place of employment, excluding in each case any action that is remedied by the
Company within 10 days after receipt of notice thereof from the Executive; or




(iii)  
The term “Disability” shall mean the Executive’s failure to satisfactorily
perform his regular duties on behalf of the Company on a full-time basis for one
hundred and twenty (120) days during any three hundred and sixty (360) day
period, by reason of the Executive’s incapacity due to physical or mental
illness.




(iv)  
The term “Notice of Termination” shall mean a written notice which shall include
the specific termination provision under this Agreement relied upon, and shall
set forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of the Executive’s employment. Any purported termination
of the Executive’s employment hereunder by action of either party shall be
communicated by delivery of a Notice of Termination to the other party. Any
termination by the Executive of his employment without Good Reason shall be made
on not less than 14 days' notice.




(v)  
The term “Separation From Service” shall mean the Executive’s termination of
employment under the Company as contemplated in guidance issued by the U. S.
Department of the Treasury for purposes of applying the provisions of Section
409A of the Internal Revenue Code.




(vi)  
The term “Specified Employee” shall have the meaning contemplated by Section
409A(a)(2)(B)(i) of the Internal Revenue Code and guidance issued thereunder by
the U. S. Department of the Treasury.




(b)  
Separation From Service by Company Without Cause or by the Executive With Good
Reason. In the event the Executive incurs a Separation from Service by action of
the Company without Cause or upon written notice as provided in Paragraph 2, or
by the Executive with Good Reason, then the Executive shall be entitled to
receive:



4

--------------------------------------------------------------------------------



(i)  
The Base Salary and life insurance coverage then in effect through the date
which is the later of (1) the end of the current term of the Executive’s
employment, or (2) one year after the date of termination, payable (except as
provided in Paragraph 6(d)), in accordance with the Company’s normal payroll
practices.




(ii)  
Any vested rights of the Executive shall be paid to the Executive in accordance
with the Company's plans, programs or policies.




(iii)  
The Company shall promptly reimburse the Executive for any and all reimbursable
business expenses (to the extent not already reimbursed) upon the Executive's
properly accounting for the same.




(c)  
Termination By The Company For Cause Or By The Executive Without Good Reason. In
the event the Executive’s employment hereunder is terminated (A) by action of
the Company for Cause; (B) by action of the Executive without Good Reason; or
(C) by reason of the Executive’s death, Disability or retirement, the following
compensation and benefits shall be paid and provided the Executive (or his
beneficiary):




(1)  
The Executive’s Base Salary provided under Paragraph 4(a) only through the date
of termination, at the annual rate in effect at the time the Notice of
Termination is given (or death occurs), to the extent unpaid prior to such Date
of Termination;




(2)  
Any vested rights of the Executive shall be paid to the Executive or in
accordance with the Company's plans, programs or policies. Without limiting the
foregoing, in the event of the termination of the Executive's employment due to
death or Disability, the rights and benefits of the Executive (or his designated
beneficiary or representatives, as applicable) under any Company life, health
and long-term disability plans and policies shall be determined in accordance
with the terms and provisions of such plans and policies; and




(3)  
The Company shall promptly reimburse the Executive for any and all reimbursable
business expenses (to the extent not already reimbursed) upon the Executive's
properly accounting for the same.




(d)  
Payments to Specified Employees. Notwithstanding the foregoing provisions which
normally require payment of certain elements of compensation within a stated
period after a Separation From Service, in no event shall any payment to a
Specified Employee of compensation which is subject to Internal Revenue Code
Section 409A be made prior to the date which is six (6) months and one (1) day
after the date of such Separation From Service. Any amount otherwise required to
be paid within such payment suspension period shall be paid in a lump sum on the
date the suspension period lapses or, if such date is not a regular business day
of the Company, on the first regular business day of the Company which follows
the expiration of the payment suspension period.



5

--------------------------------------------------------------------------------



(e)  
Continuation of Benefits. Following the termination of the Executive’s
employment hereunder in any way other than by the Company without Cause, or by
the Executive with Good Reason, the Executive shall have the right, at the
Executive’s sole expense, to continue in the Company’s group health insurance
plan or other Company benefit program as may be required by COBRA or any other
federal or state law or regulation. Following the termination of the Executive’s
employment hereunder by the Company without Cause, or by the Executive with Good
Reason, the Executive shall have the right, at the Company’s sole expense, to
continue in the Company’s group health insurance plan through the date which is
the later of (1) the end of the current term of the Executive’s employment, or
(2) one year after the date of termination; provided, however that if the
Company, in its sole discretion, determines that such continued participation is
not feasible for any reason, the Company may opt to provide, at its sole
expense, COBRA coverage for the Executive for such period.




(f)  
Limit on Company Liability. Except as expressly set forth in this Paragraph 6,
the Company shall have no obligation to the Executive under this Agreement
following a termination of the Executive's employment with the Company. Without
limiting the generality of the provision of the foregoing sentence, the Company
shall not, following a termination of the Executive's employment with the
Company, have any obligation to provide any further benefit to the Executive or
make any further contribution for the Executive's benefit except as provided in
this paragraph 6.




7.  
Disclosure of Confidential Information. The Company has developed confidential
information, strategies and programs, which include customer lists, prospects,
lists, expansion and acquisition plans, market research, sales systems,
marketing programs, computer systems and programs, product development
strategies, manufacturing strategies and techniques, budgets, pricing
strategies, identity and requirements of national accounts, customer lists,
methods of operating, service systems, training programs and methods, other
trade secrets and information about the business in which the Company is engaged
that is not known to the public and gives the Company an opportunity to obtain
an advantage over competitors who do not know of such information (collectively,
"Confidential Information"). In performing duties for the Company, the Executive
regularly will be exposed to and work with Confidential Information. The
Executive acknowledges that such Confidential Information is critical to the
Company's success and that the Company has invested substantial sums of money in
developing the Confidential Information. While the Executive is employed by the
Company and after such employment ends for any reason, the Executive will never
reproduce, publish, disclose, use, reveal, show or otherwise communicate to any
person or entity any Confidential Information unless specifically directed by
the Company to do so in writing. The Executive agrees that whenever the
Executive's employment with the Company ends for any reason, all documents
containing or referring to Confidential Information as may be in the Executive's
possession or control will be delivered by the Executive to the Company
immediately, with no request being required.



6

--------------------------------------------------------------------------------



8.  
Non-Interference with Personnel Relations. While the Executive is employed by
the Company and for two years after such employment ends for any reason, the
Executive acting either directly or indirectly, or through any other person,
firm, corporation or entity, will not hire contract with or employ any employee
of the Company or induce or attempt to induce or influence any employee of the
Company to terminate employment with the Company. However, this provision shall
not apply to the Executive in the case of the solicitation of his or her
immediate family members.




9.  
Non-Competition. While the Executive is employed by the Company and through the
date which is the later of (1) the then current term of the Executive’s
employment, or (2) two years after the Executive’s employment ends for any
reason, the Executive will not, directly or indirectly, or through any other
person, firm, corporation or entity (i) be employed by, consult for, have any
ownership interest in or engage in any activity on behalf of any competing
business, or (ii) call on, solicit or communicate with any of the Company's
customers (whether actual or potential) for the purpose of selling precision
metal components, assemblies, turned parts, other similar products and other
related items to such customer other than for the benefit of the Company. As
used in this Agreement, the term "competing business" means a business that is a
manufacturer and supplier of precision metal components, assemblies, turned
parts or other similar products and the term "customer" means any customer
(whether actual or potential) with whom the Executive or any other employee of
the Company had business contact on behalf of the Company during the eighteen
(18) months immediately before the Executive's employment with the Company
ended. Notwithstanding the foregoing, this paragraph shall not be construed to
prohibit the Executive from owning less than five percent (5%) of the
outstanding securities of a corporation which is publicly traded on a securities
exchange or over-the-counter.




10.  
Notification to Subsequent Employers. The Executive grants the Company the right
to notify any future employer or prospective employer of the Executive
concerning the existence of and terms of this Agreement and grants the Company
the right to provide a copy of this Agreement to any such subsequent employer or
prospective employer.




11.  
Company Proprietary Rights.




 
(a)
Company to Retain Rights. The Executive agrees that all right, title and
interest of every kind and nature whatsoever in and to copyrights, patents,
ideas, business or strategic plans and concepts, studies, presentations,
creations, inventions, writings, properties, discoveries and all other
intellectual property conceived by the Executive during the term of this
Agreement and pertaining to or useful in or to (directly or indirectly) the
activities of the Company (collectively, "Company Intellectual Property") shall
become and remain the exclusive property of the Company, and the Executive shall
have no interest therein.



7

--------------------------------------------------------------------------------



 
(b)
Further Assurances. At the request of the Company, the Executive shall, at the
Company's expense but without additional consideration, execute such documents
and perform such other acts as the Company may deem necessary or appropriate to
vest in the Company or its designee such title as the Executive may have to all
Company Intellectual Property in which the Executive may be able to claim any
rights by virtue of his employment under this Agreement.




 
(c)
Return of Material. Upon the termination of the Executive's employment under
this Agreement, the Executive will promptly return to the Company all copies of
information protected by Paragraph 11(a) hereof which are in his possession,
custody or control, whether prepared by him or others, and the Executive agrees
that he shall not retain any of same.




12.  
Representation and Warranty of the Executive. The Executive represents and
warrants to the Company that he is not now under any obligation, of a
contractual nature or otherwise, to any person, partnership, company,
corporation or entity that is inconsistent or in conflict with this Agreement or
which would prevent, limit or impair in any way the performance by him of his
obligations hereunder.




13.  
Withholding. Any provision of this Agreement to the contrary notwithstanding,
all payments made by the Company hereunder to the Executive or his estate or
beneficiaries shall be subject to the withholding of such amounts, if any,
relating to tax and other payroll deductions as the Company may reasonably
determine should be withheld pursuant to any applicable law or regulation. In
lieu of withholding such amounts, the Company may accept other provisions,
provided that it has sufficient funds to pay all taxes required by law to be
withheld in respect of any or all such payments.




14.  
Mitigation. The Company's obligation to make the payments provided for in this
Agreement and otherwise to perform its obligations hereunder shall not be
affected by any set-off, counterclaim, recoupment, defense or other claim, right
or action which the Company may have against the Executive or others. In no
event shall the Executive be obligated to seek other employment or take any
other action by way of mitigation of the amounts payable to the Executive under
any of the provisions of this agreement and such amounts shall not be reduced
whether or not the Executive obtains other employment.

 

15.  
Notices. All notices, requests, demands and other communications provided for by
this Agreement shall be in writing and shall be sufficiently given if and when
mailed in the continental United States by registered or certified mail, or
personally delivered to the party entitled thereto, at the address stated below
or to such changed address as the addressee may have given by a similar notice:


8

--------------------------------------------------------------------------------


 
To the Company:
 
 
Whirlaway Corporation
   
720 Shiloh Avenue
   
Wellington, OH 44090
Attn: Mr. Roderick R. Baty
     
 
With a copy to:
 
 
NN, Inc.
2000 Waters Edge Drive
Johnson city, TN 37604
Attn: Mr. Roderick R. Baty



To the Executive:
 
Thomas Zupan
   
577 County Road 500
   
Ashland, Ohio 44805
     

16.  
Successors: Binding Agreement. The Company shall require any successor (whether
direct or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company, by agreement in
the form and substance satisfactory to the Executive, to expressly assume and
agree to perform this Agreement in the same manner and to the same extent that
the Company would be required to perform it if no such succession had taken
place. Failure of the Company to obtain such agreement prior to the
effectiveness of any such succession shall be a breach of this Agreement. For
purposes of this Agreement, “Company” shall include any successor to its
business and/or assets as aforesaid which executes and delivers the agreement
provided for in this Section or which otherwise becomes bound by all the terms
and provisions of this Agreement by operation of law.



This Agreement shall inure to the benefit of and be binding upon the Company,
the Executive and their respective personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees. If the
Executive should die while any amount would still be payable to him/her
hereunder if he had continued to live, all such amounts, except to the extent
otherwise provided under this Agreement, shall be paid in accordance with the
terms of this Agreement to his devisee, legatee or other designee, or if there
be no such designee, to the Executive’s estate.



17.  
Compliance with Section 409A. To the extent applicable, this Agreement shall be
interpreted in accordance with Section 409A of the Internal Revenue Code and the
applicable U.S. Treasury regulations and other interpretative guidance issued
thereunder, including without limitation any regulations or other guidance that
may be issued after the effective date of this Agreement. Notwithstanding any
provision of the Agreement to the contrary, the Company may adopt such
amendments to the Agreement or adopt other policies and procedures, or take any
other actions, that the Company determines is necessary or appropriate to exempt
the Agreement from Section 409A and/or preserve the intended tax treatment of
the benefits provided hereunder, or to comply with the requirements of Section
409A and related U.S. Treasury guidance.




18.  
Modification, Waiver or Discharge. No provision of this Agreement may be
modified or discharged unless such modification or discharge is authorized by
the Board of Directors of the Company and is agreed to in writing, signed by the
Executive and by an officer of the Company duly authorized by the Board.
However, the Company may unilaterally revise the provisions of this Agreement
governed by the provisions of Internal Revenue Code Section 409A in order to
make the Agreement compliant therewith. No waiver by either party hereto of any
breach by the other party hereto of any condition or provision of this Agreement
to be performed by such other party will be deemed a waiver of similar or
dissimilar provisions or conditions at the time or at any time or at any prior
or subsequent time.



9

--------------------------------------------------------------------------------



19.  
Entire Agreement. This Agreement constitutes the entire understanding of the
parties hereto with respect to its subject matter and supersedes all prior
agreements between the parties hereto with respect to its subject matter,
including, but not limited to, all employment agreements, change of control
agreements, non-competition agreements or any other agreement related to the
Executive's employment with the Company.




20.  
Governing Law. The validity, interpretation, construction and performance of
this Agreement shall be governed by the laws of the State of Ohio to the extent
federal law does not apply.




21.  
Resolution of Disputes. Any dispute or claim arising out of or relating to this
Agreement shall be settled by final and binding arbitration in Cincinnati, Ohio
in accordance with the Employment Arbitration rules of the American Arbitration
Association, and judgment upon the award rendered by the arbitrators may be
entered in any court having jurisdiction thereof. The fees and expenses of the
arbitration panel shall be equally borne by the Company and the Executive. Each
party shall be liable for its own costs and expenses as a result of any dispute
related to this Agreement.




22.  
Validity. The invalidity or unenforceability of any provision of this Agreement
shall not affect the validity or enforceability of the other provisions of this
Agreement, which latter provisions shall remain in full force and effect.




23.  
No Adequate Remedy At Law; Costs to Prevailing Party. The Company and the
Executive recognize that each party may have no adequate remedy at law for
breach by the other of any of the agreements contained herein, and particularly
a breach of Paragraphs 7, 8, 9, or 11, and, in the event of any such breach, the
Company and the Executive hereby agree and consent that the other shall be
entitled to injunctive relief or other appropriate remedy to enforce performance
of such agreements.




24.  
Non-Assignability. This Agreement, and the rights and obligations of the parties
hereunder, are personal and neither this Agreement, nor any right, benefit or
obligation of either party hereto, shall be subject to voluntary or involuntary
assignment, alienation or transfer, whether by operation of law or otherwise,
without the prior written consent of the other party; provided, however, that
the Company may assign this Agreement (i) to any affiliate of the Company, or
(ii) in connection with a merger or consolidation involving the Company or a
sale of substantially all of its assets to the surviving corporation or
purchaser, as the case may be, so long as such assignee assumes the Company's
obligations hereunder.




25.  
Headings. The section headings contained in this Agreement are for convenience
of reference only and will not be deemed to control or affect the meaning or
construction of any provision of this Agreement. Reference to Paragraphs are to
Paragraphs in this Agreement.



10

--------------------------------------------------------------------------------



26.  
Counterparts. This Agreement may be executed in one or more counterparts, each
of which shall be deemed to be an original, but of which together will
constitute one and the same instrument.



 
 
 

 

11

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Executive and the Company (by action of its duly
authorized officers) have executed this Agreement as of the date first above
written.





        WHIRLAWAY CORPORATION  
   
   
     By:
 
ATTEST:_____________________________________

--------------------------------------------------------------------------------

 Roderick R. Baty, President  



       EXECUTIVE 
 
 
                                                                                                                             
________________________________________________
                                                                                                                              
Thomas G. Zupan
 
12

--------------------------------------------------------------------------------

